



ELEVATE CREDIT, INC.
2014 EQUITY INCENTIVE PLAN, AS AMENDED
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, and Restricted Stock.
2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)“Award” means, individually or collectively, a grant under the Plan of
Options or Restricted Stock.
(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Cause” has the meaning set forth in the Company’s 2016 Omnibus Incentive
Plan, as amended from time to time.
(g)“Change in Control” means the occurrence of any of the following events:
(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Board will not be considered a Change in
Control; or
(ii)Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means





--------------------------------------------------------------------------------





the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(h)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
(i)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or by the compensation committee of the
Board, in accordance with Section 4 hereof.
(j)“Common Stock” means the common stock of the Company.
(k)“Company” means Elevate Credit, Inc., a Delaware corporation, or any
successor thereto.
(l)“Consultant” means any person, including an advisor, engaged by (i) the
Company or a Parent or Subsidiary or (ii) TF or a Parent or Subsidiary to render
services to such entity.
(m)“Director” means a member of the Board of Company or a member of the Board of
Directors of TF.
(n)“Disability” means total and permanent disability as defined in Code
Section 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.
(o)“Employee” means any person, including officers and Directors, employed by
(i) the Company or any Parent or Subsidiary of the Company or (ii) TF or any
Parent or Subsidiary of TF. Neither service as a Director nor payment of a
director’s fee by the Company or TF will be sufficient to constitute
“employment” by the Company or TF.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced or increased. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(r)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing sales price





--------------------------------------------------------------------------------





for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator using one of
the valuation methods set forth in Section 1.409A-1(b)(5)(iv)(B)(2) of the
Treasury Regulation. Such determination shall be conclusive and binding on all
persons.
(s)“Good Reason” has the meaning set forth in the Company’s 2016 Omnibus
Incentive Plan, as amended from time to time.
(t)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Code Section 422 and the regulations promulgated thereunder.
(u)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)“Option” means a stock option granted pursuant to the Plan.
(w)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).
(x)“Participant” means the holder of an outstanding Award.
(y)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(z)“Plan” means this 2014 Equity Incentive Plan, as amended from time to time.
(aa)“Restricted Stock” means Shares issued pursuant to an Award of Restricted
Stock under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(ab)“Service Provider” means an Employee, Director or Consultant.
(ac)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.
(ad)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).
(ae)“TF” means Think Finance, a Delaware corporation, or any successor thereto.
3.Stock Subject to the Plan.
(a)Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares that may be subject to Awards and
sold under the Plan is 2,122,500 Shares. The Shares may be authorized but
unissued, or reacquired Common Stock.
(b)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, is forfeited to or repurchased by the Company due
to the failure to vest, the unpurchased Shares (or for Awards other than Options
the forfeited or repurchased Shares) which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock are repurchased by the Company or are forfeited to
the Company due to the failure to vest, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to





--------------------------------------------------------------------------------





satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in
Section 11, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Code Section 422 and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to Section 3(b).
(c)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.Administration of the Plan.
(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which Committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)to institute and determine the terms and conditions of an Exchange Program;
(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;
(ix)to modify or amend each Award (subject to Section 16(c) of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(d));
(x)to allow Participants to satisfy withholding tax obligations in a manner
prescribed in Section 12;
(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that otherwise would be due to such Participant under an
Award; and
(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.





--------------------------------------------------------------------------------





5.Eligibility. Nonstatutory Stock Options and Restricted Stock may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.
6.Stock Options.
(a)Grant of Options. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Options in such
amounts as the Administrator, in its sole discretion, will determine.
(b)Option Agreement. Each Award of an Option will be evidenced by an Award
Agreement that will specify the exercise price, the term of the Option, the
number of Shares subject to the Option, the exercise restrictions, if any,
applicable to the Option, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
(c)Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. Notwithstanding such
designation, however, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds one hundred thousand dollars
($100,000), such Options will be treated as Nonstatutory Stock Options. For
purposes of this Section 6(c), Incentive Stock Options will be taken into
account in the order in which they were granted, the Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted, and calculation will be performed in accordance with Code
Section 422 and Treasury Regulations promulgated thereunder.
(d)Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a Participant who, at the time the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Award Agreement.
(e)Option Exercise Price and Consideration.
(i)Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option will be determined by the Administrator,
but will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant. In addition, in the case of an Incentive Stock
Option granted to an Employee who owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant.
Notwithstanding the foregoing provisions of this Section 6(e)(i), Options may be
granted with a per Share exercise price of less than one hundred percent (100%)
of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Code Section 424(a).
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws; (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided further
that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under cashless exercise
program (whether through a broker or otherwise) implemented by the Company in
connection with the Plan; (6) by net exercise; (7) such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws; or (8) any combination of the foregoing





--------------------------------------------------------------------------------





methods of payment. In making its determination as to the type of consideration
to accept, the Administrator will consider if acceptance of such consideration
may be reasonably expected to benefit the Company.
(f)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholding). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 11 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Award Agreement) to the extent that the Option is vested on
the date of termination. In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for three (3) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement) to the extent the Option is vested on the date of
termination. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Award Agreement) to the extent that the





--------------------------------------------------------------------------------





Option is vested on the date of death, by the Participant’s designated
beneficiary, provided such beneficiary has been designated prior to the
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option shall remain exercisable for
twelve (12) months following the Participant’s termination. Unless otherwise
provided by the Administrator, if at the time of death Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will immediately revert to the Plan. If the Option is not so
exercised within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.
7.Restricted Stock.
(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.
(c)Transferability. Except as provided in this Section 7 or as the Administrator
determines, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator. The Plan and each Award Agreement
under the Plan is intended to be exempt from the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Code Section 409A the Award will be granted,
paid, settled or deferred in a manner that will meet the requirements of Code
Section 409A, such that the grant, payment, settlement or deferral will not be
subject to the additional tax or interest applicable under Code Section 409A.





--------------------------------------------------------------------------------





9.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave, any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
10.Limited Transferability of Awards.
(a)Unless determined otherwise by the Administrator, Awards may not be sold,
pledged, assigned, hypothecated, or otherwise transferred in any manner other
than by will or by the laws of descent and distribution, and may be exercised,
during the lifetime of the Participant, only by the Participant.
(b)Further, until the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, or after the Administrator determines
that it is, will, or may no longer be relying upon the exemption from
registration under the Exchange Act as set forth in Rule 12h- 1(f) promulgated
under the Exchange Act, an Option, or prior to exercise, the Shares subject to
the Option, may not be pledged, hypothecated or otherwise transferred or
disposed of, in any manner, including by entering into any short position, any
“put equivalent position” or any “call equivalent position” (as defined in
Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act, respectively), other than
to (i) persons who are “family members” (as defined in Rule 701(c)(3) of the
Securities Act of 1933, as amended (the “Securities Act”)) through gifts or
domestic relations orders or (ii) to an executor or guardian of the Participant
upon the death or disability of the Participant. Notwithstanding the foregoing
sentence, the Administrator, in its sole discretion, may determine to permit
transfers to the Company or in connection with a Change in Control or other
acquisition transactions involving the Company to the extent permitted by
Rule 12h-1(f).
11.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding Award will be treated as the Administrator determines (subject
to the provisions of the following paragraph) without a Participant’s consent
including, without limitation, that: (i) Awards will be assumed, or
substantially equivalent Awards will be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) with appropriate adjustments as
to the number and kind of shares and prices; (ii) upon written notice to a
Participant, that the Participant’s Awards will terminate upon or immediately
prior to the consummation of such merger or Change in Control; (iii) outstanding
Awards will vest and become exercisable, realizable, or payable, or restrictions
applicable to an Award will lapse, in whole or in part prior to or upon
consummation of such merger or Change in Control, and, to the extent the
Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger or Change in Control; (iv) (A) the termination of
an Award in exchange for an amount of cash and/or property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the





--------------------------------------------------------------------------------





date of the occurrence of the transaction (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or (v) any combination of the foregoing. In taking any of the
actions permitted under this Section 12(c), the Administrator will not be
obligated to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, similarly.
Notwithstanding anything in this Section 11(c) to the contrary, upon termination
of a Participant’s Service Provider status by the Company or a Parent or
Subsidiary of the Company without Cause or voluntarily by the Participant with
Good Reason during the three (3) month period preceding a Change in Control, any
Award then held by such Participant shall remain outstanding until, and shall
become fully vested and exercisable (including Shares as to which such Award
would not otherwise be vested or exercisable) immediately prior to, such Change
in Control;
In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options, including Shares as to
which such Awards would not otherwise be vested or exercisable, all restrictions
on Restricted Stock will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option will be
exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option will terminate upon the expiration of such period.
Notwithstanding anything in this Section 11(c) to the contrary, upon termination
of a Participant’s Service Provider status by the successor company or the
Company or a Parent or Subsidiary of the Company without Cause or voluntarily by
the Participant with Good Reason during the twenty-four (24) month period
following a Change in Control, any Award then held by such Participant shall
become fully vested and exercisable (including Shares as to which such Award
would not otherwise be vested or exercisable) immediately prior to such
termination.
For the purposes of this Section 11(c), an Award will be considered assumed if,
following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option, for
each Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.
Notwithstanding anything in this Section 11(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.





--------------------------------------------------------------------------------





Notwithstanding anything in this Section 11(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section 11 will be delayed until the earliest time that such payment would
be permissible under Code Section 409A without triggering any penalties
applicable under Code Section 409A.
12.Tax Withholding.
(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the statutory amount
required to be withheld, provided the delivery of such Shares will not result in
any adverse accounting consequences, as the Administrator determines in its sole
discretion, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered will be determined as of the date that the taxes are required to be
withheld.
13.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
14.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
15.Term of Plan. Subject to Section 19 of the Plan, the Plan will become
effective upon its adoption by the Board. Unless sooner terminated under
Section 16, it will continue in effect for a term of ten (10) years from the
later of (a) the effective date of the Plan, or (b) the earlier of the most
recent Board or stockholder approval of an increase in the number of Shares
reserved for issuance under the Plan.
16.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and





--------------------------------------------------------------------------------





the Company. Termination of the Plan will not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to Awards granted
under the Plan prior to the date of such termination.
17.Conditions Upon Issuance of Shares.
(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
18.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
19.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
20.Information to Participants. Beginning on the earlier of (i) the date that
the aggregate number of Participants under this Plan is five hundred (500) or
more and the Company is relying on the exemption provided by Rule 12h-1(f)(1)
under the Exchange Act and (ii) the date that the Company is required to deliver
information to Participants pursuant to Rule 701 under the Securities Act, and
until such time as the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, is no longer relying on the exemption
provided by Rule 12h-1(f)(1) under the Exchange Act or is no longer required to
deliver information to Participants pursuant to Rule 701 under the Securities
Act, the Company shall provide to each Participant the information described in
paragraphs (e)(3), (4), and (5) of Rule 701 under the Securities Act not less
frequently than every six (6) months with the financial statements being not
more than 180 days old and with such information provided either by physical or
electronic delivery to the Participants or by written notice to the Participants
of the availability of the information on an Internet site that may be
password-protected and of any password needed to access the information. The
Company may request that Participants agree to keep the information to be
provided pursuant to this Section 20 confidential. If a Participant does not
agree to keep the information to be provided pursuant to this Section 20
confidential, then the Company will not be required to provide the information
unless otherwise required pursuant to Rule 12h-1(f)(1) under the Exchange Act or
Rule 701 of the Securities Act.
*    *    *





--------------------------------------------------------------------------------





APPENDIX A
TO
ELEVATE CREDIT, INC. 2014 EQUITY INCENTIVE PLAN


(for California residents only, to the extent required by 25102(o))
This Appendix A to the Elevate Credit, Inc. 2014 Equity Incentive Plan shall
apply only to the Participants who are residents of the State of California and
who are receiving an Award under the Plan. Capitalized terms contained herein
shall have the same meanings given to them in the Plan, unless otherwise
provided by this Appendix A. Notwithstanding any provisions contained in the
Plan to the contrary and to the extent required by Applicable Laws, the
following terms shall apply to all Awards granted to residents of the State of
California, until such time as the Administrator amends this Appendix A or the
Administrator otherwise provides.
(a)The term of each Option shall be stated in the Award Agreement, provided,
however, that the term shall be no more than ten (10) years from the date of
grant thereof.
(b)Unless determined otherwise by the Administrator, Awards may not be sold,
pledged, assigned, hypothecated, or otherwise transferred in any manner other
than by will or by the laws of descent and distribution, and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Administrator makes an Award transferable, such Award may only be transferred
(i) by will, (ii) by the laws of descent and distribution, or (iii) as permitted
by Rule 701 of the Securities Act of 1933, as amended (the “Securities Act”).
(c)If a Participant ceases to be a Service Provider, such Participant may
exercise his or her Option within such period of time as specified in the Award
Agreement, which shall not be less than thirty (30) days following the date of
the Participant’s termination, to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
the Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three (3)
months following the Participant’s termination.
(d)If a Participant ceases to be a Service Provider as a result of the
Participant’s Disability, the Participant may exercise his or her Option within
such period of time as specified in the Award Agreement, which shall not be less
than six (6) months following the date of the Participant’s termination, to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination.
(e)If a Participant dies while a Service Provider, the Option may be exercised
within such period of time as specified in the Award Agreement, which shall not
be less than six (6) months following the date of the Participant’s death, to
the extent the Option is vested on the date of death (but in no event later than
the expiration of the term of such Option as set forth in the Award Agreement)
by the Participant’s designated beneficiary, personal representative, or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option shall remain exercisable for
twelve (12) months following the Participant’s termination.
(f)No Award shall be granted to a resident of California more than ten (10)
years after the earlier of the date of adoption of the Plan or the date the Plan
is approved by the stockholders.
(g)In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger,





--------------------------------------------------------------------------------





consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award; provided, however, that the
Administrator will make such adjustments to an Award required by
Section 25102(o) of the California Corporations Code to the extent the Company
is relying upon the exemption afforded thereby with respect to the Award.
(h)This Appendix A shall be deemed to be part of the Plan and the Administrator
shall have the authority to amend this Appendix A in accordance with Section 16
of the Plan.
*    *    *





